BabNEs, J.
The essential facts are embodied in the foregoing statement. It would almost seem that1 it was obviously dangerous to the deceased, a man nearly twenty-six years of age who had passed a civil service examination, to take hold of this bare wire with his bare hand under the circumstances which were known to him. It was constantly throwing out significant danger signals. Be this as it may, he was warned to keep away and to keep others away from the pole and wire, because it' was dangerous to come near them. Counsel argue that the captain’s warning related to the pole and not to the wire. This we think is far fetched. The lieutenant’s instructions were specific and his evidence is not disputed. Deceased could not keep a respectful distance from *385the pole without keeping away from the wire also. The ease is unfortunate-and distressing, but the evidence of contributory-negligence is clear; at least as clear as it was in Billington v. Eastern Wis. R. & L. Co. 137 Wis. 416, 119 N. W. 127.
By the Court. — Judgment affirmed.